          Case 1:17-cv-02458-TSC Document 42 Filed 02/08/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


NATIONAL WOMEN’S LAW CENTER,
et al.,

                Plaintiffs,

        v.                                              No. 1:17-cv-02458 (TSC)

OFFICE OF MANAGEMENT AND
BUDGET, et al.,

                Defendants.




       SUPPLEMENTAL RESPONSE TO COURT’S FEBRUARY 7, 2019 ORDER

       On February 7, 2019, this Court issued an Order, directing the parties to submit

supplemental briefing not to exceed five (5) pages “stating their positions on the court’s conducting

an in camera review of the disputed e-mails referenced in the Mancini and Lipnic declarations.”

Order, ECF No. 40 (Feb. 7, 2019). Defendants submit this supplemental brief to state their position

that they do not object to the Court’s in camera review of the four e-mails that are the remaining

subject of Plaintiffs’ motion to compel.

       It is Defendants’ view that this Court’s in camera review of the four e-mails will confirm:

(1) that Defendants have complied with the consultation requirement set forth in 5 C.F.R. §

1320.10(g); (2) that the decision to initiate a review and stay of Component 2 followed in-person

and telephonic meetings across several months between the two Defendant agencies; and (3) that

the four e-mails are not part of the Administrative Record and thus properly not included in the

same. See, e.g., Defs.’ Summ. J. Br. at 30, ECF No. 27-1; Defs. Reply in Support of Defs.’ Summ.
          Case 1:17-cv-02458-TSC Document 42 Filed 02/08/19 Page 2 of 2



J. at 13 n.4, ECF No. 36; Opp. to Pls.’ Mot. to Compel Completion of the Admin Record at 4, ECF

No. 37.



Dated: February 8, 2019                    Respectfully submitted,

                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           CARLOTTA WELLS
                                           Assistant Branch Director

                                           /s/ Tamra T. Moore
                                           Tamra T. Moore
                                           Rachael L. Westmoreland
                                           Trial Attorneys
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street, N.W.
                                           Washington, D.C. 20005
                                           Tel.: (202) 305-8628
                                           Fax: (202) 616-8460
                                           Email: Tamra.Moore@usdoj.gov




                                              2
